Exhibit 10.4.3
Am Contract No. 750-33576-2001
Amendment # 6
Amendment No. 6 to the
Master Software License and Distribution Agreement
(Contract No. 220-00-0134) between
Cellco Partnership, a Delaware general partnership d/b/a Verizon Wireless
and
Smith Micro Software, Inc.
This Amendment No. 6 (“Amendment”) amends the Master Software License and
Distribution Agreement (“Agreement”) between Cellco Partnership, a Delaware
general partnership d/b/a Verizon Wireless (“Verizon Wireless”) on behalf of
itself and for the benefit of its Affiliates and Smith Micro Software, Inc.
(“SMSI”). This Amendment shall be effective on November 1, 2006, (the “Effective
Date”), unless terminated in accordance with the Agreement (Termination).
WHEREAS, Verizon Wireless and SMSI entered into a Master Software License and
Distribution Agreement dated December 1, 2000, which previously has been amended
by Amendments No. 1 through No. 5; and
WHEREAS, Verizon Wireless and SMSI now desire to further amend the Agreement to
include additional projects and revise the pricing as set forth therein;
NOW, THEREFORE, in consideration of the foregoing promises, and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, SMSI agrees to develop QuickAccess as provided for herein and to
accelerate its planned development of the Software to add V CAST Music
Essentials Manager. It is agreed that V CAST Music Essentials Manager is within
SMSI’s planned development of the Software under Section 2.2 of the Agreement.
Verizon Wireless and SMSI hereby agree as follows:

  1.   This Amendment is an integral part of the Agreement. The terms used
herein which are defined or specified in the Agreement shall have the meanings
set forth in the Agreement. If there are any inconsistencies between a specific
term or condition of this Amendment and a specific term or condition of the
Agreement, the specific term or condition of this Amendment shall control.    
2.   The following definitions shall be changed or added to Section 1.1
(Definitions) as set forth below:

The following definitions shall be added to Section 1.1:
“Activation” means an activation of wireless service with Verizon Wireless of
service for a digital device distributed with QuickAccess, including, without
limitation, full or short term service, initial activation of prepaid service,
post-paid service (excluding conversion from prepaid service), activation of
service via wireless or landline telephone, or other activation of service
utilizing an Embedded Product, PC Card or compatible tethered handsets.
Master Software License and Distribution Agreement, Confidential Amendment No. 6

1

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



“Work Product” means tangible and intangible work product, ideas, concepts,
know-how and information and the writings or other tangible media of expression
in which any of the same are fixed (including, without limitation, all reports,
computer software systems, routines, data models, technical data, processes,
designs, code (including all source code) and documentation and systems,
concepts and business information) and all proprietary rights (including,
without limitation, rights under patent, copyright, trade secret and other
similar laws) therein, embodied in, or necessary for the use and operation of,
the Software developed under this Agreement.
“V CAST Music Essentials Manager” means the software product developed by SMSI
under the name “QuickLink Music” for Windows OS version XP, which will be
adapted and customized hereunder pursuant to specifications written by SMSI and
reviewed and approved by Verizon Wireless (pursuant to the document entitled V
CAST Music Essentials Manager Specification Version 1.7, dated October 9, 2006,
which is attached hereto as Exhibit A to Schedule A-8). V CAST Music Essentials
Manager shall provide end-users a PC-based application that allows such
end-users to purchase and download music to their PCs, manage such music on
their PCs and to allow Verizon Wireless end users to transfer such music to
their compatible Verizon Wireless devices. Version 1.0 will support any V CAST
Music capable Verizon Wireless device that has been commercially launched on or
before November 10, 2006. Version 2.0 will support any V CAST Music capable
Verizon Wireless device commercially launched after November 10, 2006.
The definition of “QuickAccess” in Section 1.1 shall be deleted in its entirety
and replaced with the following:
“QuickAccess” means the current and future versions of the software product
developed for Windows OS version 2000 and above, MAC OS, and any mutually agreed
to future operating systems, which provides Verizon Wireless end-users a
mechanism to self-activate their Embedded Products, PC Cards or compatible’
tethered handsets, thereby allowing access to the Verizon Wireless 1xRTT and
EVDO networks. End users will be able to sign up for Verizon Wireless prepaid or
post paid 1xRTT/EVDO service offering and shall provide a standardized user
interface (UI) for Verizon Wireless customers to activate access to Verizon
Wireless 1xRTT and EVDO networks. In one version, QuickAccess will be integrated
into the Unified client, and in another version, QuickAccess shall be a
stand-alone product. QuickAccess, integrated into the Unified Client
(“QuickAccess Integrated”), can activate access to the Verizon Wireless 1xRTT
and EVDO Networks utilizing the Unified Client. QuickAccess as a stand alone
product (“QuickAccess Standalone”) can activate access to the Verizon Wireless
1xRTT and EVDO Networks by Embedded Products utilizing a network access client
supplied by the Manufacturer of such Embedded Product.”
The definition of “Embedded Product” in Section 1.1 shall be deleted in its
entirety and replaced with the following:
“Embedded Product” means a wireless EVDO module embedded in a digital device,
manufactured by a digital device OEM that is configured for access to and usage
of
Master Software License, and Distribution Agreement, Confidential Amendment
No. 6

2

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



the Verizon Wireless Service by a computer using Windows OS version 2000 and
above, MAC OS, and any mutually agreed to future operating systems.”
The definition of “Related Services” in Section 1.1(k) shall be deleted in its
entirety and replaced with the following:

  “k.   “Related Services” means (1) those services such as technical support,
training, customization and adaptation and other services provided for herein
which SMSI will provide to Verizon Wireless hereunder. Those Related Services
which will be provided by SMSI and the charges therefore, if any, shall be as
specified on the Schedules A, A-1, A-2, A-3, A-4, A-6, A-7, A-8, B and E
attached hereto, and incorporated herein by reference.”

The definition of “Software” in Section 1.1(m) shall be deleted in its entirety
and replaced with the following:

  “m.   “Software” refers to the computer program and applications, available
hereunder as described in Schedules A, A-l, A-2, A-3, A-4, A-6, A-7 and A-8 and
includes all related documentation and manuals.”

  3.   Section 1.2 “Scope” shall be deleted in its entirely and replaced with
the following:         “1.2 Scope. SMSI shall provide to Verizon Wireless the
Software, Kits and Related Services as described in Orders Verizon Wireless may
from time to time place hereunder. It is expressly understood and agreed that
this Agreement is intended to establish uniform and consistent terms and
conditions for any such Orders and that Verizon Wireless is not obligated to
place any Orders with SMSI. It is further expressly understood and agreed that
this Agreement does not limit, in any way, the right of Verizon Wireless to
contract with any other parties for the procurement of comparable products,
software and/or services, subject to any intellectual property rights of SMSI in
and to any SMSI Work Product.”     4.   Section 2.1.13 of the Agreement shall be
deleted in its entirety and replaced with the following:         “2.1.13 SMSI
hereby grants Verizon Wireless the right to sublicense, reproduce, distribute
and market current and future versions of QuickAccess to manufacturers and
distributors of Embedded Products and to grant to such parties the right to
reproduce, market and distribute QuickAccess for use with its Embedded Product.”
    5.   Section 2.1.14 of the Agreement shall be deleted in its entirety and
replaced with the following:         “2.1.14 SMSI grants to Verizon Wireless a
right to sublicense QuickAccess to manufacturers and distributors of Embedded
Products to permit them to create a Compact Disc containing QuickAccess solely
for the purpose of enabling such parties’ end-users of the Embedded Product to
reinstall QuickAccess, among other products, in the event of a system failure or
hard drive failure on the end-user’s Embedded Product (“Recovery CD”). The
Recovery CD may be distributed after Termination.”

Master Software License and Distribution Agreement, Confidential Amendment No. 6

3

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



  6.   Section 3.2 a of the Agreement (which is preceded by the introductory
clause, “This Agreement may be terminated, by written notice only, as follows:”)
shall be deleted in its entirety and replaced with the following:         “a. By
Verizon Wireless, at least [****] prior to the expiration of any Term or Renewal
Term, or by SMSI at least [****] prior to the expiration of any Term or Renewal
Term, with such termination in either case being effective as of the end of such
Term or Renewal Term. Verizon Wireless shall have the right to place Orders up
to and including the effective date of such termination, and termination of this
Agreement pursuant to this subsection a shall not affect any Outstanding Order
as of the effective date of such termination.”     7.   Section 3.3.2 of the
Agreement shall be deleted in its entirety and replaced with the following:    
    “3.3.2 Provided Verizon Wireless continues to pay the license fees to
acquire new licenses to use the Unified Client or the Combination Client,
QuickAccess, V CAST Music Essentials Manager and the QuickLink® Mobile Phonebook
software, SMSI shall grant to Verizon Wireless, subject to the terms and
conditions of this Agreement, at Verizon Wireless’ option, [****], the
irrevocable, non-exclusive, non-transferable (except to a parent or Affiliate of
Verizon Wireless), limited right to manufacture or have manufactured, enhance or
have enhanced, market and distribute the Final Software and the QuickLink®
Mobile Phonebook software to distributors, resellers, Original Equipment
Manufacturer (OEM) customers of Verizon Wireless, subscribers of Verizon
Wireless and end-users.

  3.3.2.1   In the event that SMSI files for bankruptcy or ceases to do
business, or Termination under Section 3.3 of this Agreement, SMSI shall provide
to Verizon Wireless, subject to the terms and conditions of this Agreement, the
source codes, which will be disclosed to Verizon for use solely in order to
perform under this Agreement and for use of the Software as permitted
thereunder, but not to disclose, make derivative works, transfer, sell or assign
to others, as well as all operating and design documentation, training materials
and any other necessary information, and grant to Verizon Wireless, at Verizon
Wireless’ option, for five (5) years, an irrevocable, non-exclusive,
non-transferable (except to a parent or subsidiary of Verizon Wireless) limited
license to maintain, have maintained and enhance or have enhanced all SMSI Final
Software source codes necessary to support all Software created for Verizon
Wireless under this Agreement. At the expiration of such time period, Verizon
Wireless shall discontinue all of use of such source codes and any copies
thereof, and shall deliver to SMSI or destroy, at SMSI’s option, all copies of
such source codes, including all documentation and related materials furnished
by SMSI.”

  8.   Section 5.1 (License Fees) shall be deleted in its entirety and replaced
with the following:

Master Software License and Distribution Agreement, Confidential Amendment No. 6

4

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



“5.1 License Fees.
a. For orders placed directly by Verizon Wireless, Verizon Wireless shall pay
SMSI the license fees specified in Schedule A for the Single Client,
Schedule A-l for the Combination Client, Schedule A-2 for the QuickLink® Mobile
Phonebook software, Schedule A-3 for the Unified Client, Schedule A-6 for the CD
Front End Start Up Application and V Cast Monitor Tool, for each copy
distributed by or for Verizon Wireless or any of its authorized direct or
indirect customers, Schedule A-7 for QuickAccess, or Schedule A-8 for V CAST
Music Essentials Manager.
b. Verizon shall track the number of copies of QuickAccess distributed to
manufacturers and distributors of Embedded Products and the number of
Activations and include in its reports required by this Section 5.1(b) of this
Agreement the number of copies of QuickAccess Integrated and QuickAccess
Standalone distributed to manufacturers and distributors of Embedded Products
and the number of Activations during the reporting period using QuickAccess
Integrated and the number of Activations during the reporting period made using
QuickAccess Standalone. Verizon Wireless shall include in each such report all
information reasonably necessary to verify the accuracy of the copies
distributed and the number of Activations for that reporting period. Verizon
Wireless shall submit monthly reports the month following the month of
Activation. SMSI shall thereupon render an Invoice to Verizon Wireless for
Activations during such reporting period.
c. In addition to direct purchases made hereunder by Verizon Wireless, Verizon
Wireless may designate purchases to be made by third parties on behalf of
Verizon Wireless. Such purchases made by third parties on behalf of Verizon
Wireless, pursuant to Schedule A or Section 3(b) of Schedule A-l or Section 3(b)
of Schedule A-3, and all payments associated with such purchases made by third
parties on behalf of Verizon Wireless shall be considered, for purposes of this
Agreement, purchases and payments made by Verizon Wireless.
d. Third parties desiring to purchase under Section 5.1(c) of this Agreement
shall send a purchase order to SMSI, which shall specify this contract number,
the description of the item, the number of units and the requested delivery
date, but shall not specify the price for the units (“Zero Dollar Purchase
Order”). SMSI shall forward a copy of each such Zero Dollar Purchase Order to
Verizon Wireless for approval (“Approval”). Verizon Wireless shall indicate its
Approval of a Zero Dollar Purchase Order placed by a third party by sending a
notice of approval to SMSI by e-mail or in the same way provided for giving of
Notices under this Agreement (“Notice of Approval”). SMSI shall not be obligated
to accept a Zero Dollar Purchase Order from a third party, unless Verizon
Wireless shall have given SMSI a Notice of Approval of such Zero Dollar Purchase
Order, without conditions. On receipt by SMSI of a Notice of Approval of a Zero
Dollar Purchase Order, such Zero Dollar Purchase Order shall become an Order
under this Agreement and, upon shipment, an obligation of Verizon Wireless at
the price set forth herein. The time given to SMSI to fill the Order shall begin
to run when SMSI shall have received Verizon Wireless’s Notice of Approval and a
Master Release Authorization Form, if required.
Master Software License and Distribution Agreement, Confidential Amendment No. 6

5

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



e. No terms, provisions or conditions of any purchase order, acknowledgment or
other business form that either Party, or any party designated to make purchases
for Verizon Wireless under section 5.1 (c) of this Agreement, may use in
connection with this Agreement including, without limitation, Zero Dollar
Purchase Orders, will have any effect on the rights, duties, or obligations of
the parties under, or otherwise modify, this Agreement, and each Party hereby
continuously objects to any such terms, provisions or conditions.
f. CD-ROM/Production Fee: In addition to the license fee, Verizon Wireless shall
pay SMSI a production/reproduction fee of [****] CD ROM for all CD ROMs produced
hereunder by SMSI at Verizon Wireless’ request. Such fee shall cover the cost of
the Master, the CD, CD label, sleeve, duplication, quality control testing and
inspection.
g. Verizon Wireless shall pay SMSI within [****] after receipt of an Invoice.”

9.   Section 5.5 Risk of Loss shall be deleted in its entirety and replaced with
the following:       “5.5 Risk of Loss. Verizon Wireless shall bear the risk of
loss or damage to the Software during shipment to the end-user. If Verizon
Wireless’ designated freight carrier is utilized, or in the event Verizon
Wireless shall instruct SMSI to expedite a shipment, Verizon Wireless shall bear
the risk of loss of or damage to the Software while in transit to Verizon
Wireless or to third parties purchasing on behalf of Verizon Wireless.”   10.  
Section 7.3 shall be added to the Agreement, as follows:

     “7.3 With respect to any Software not heretofore accepted by Verizon
Wireless pursuant to this Agreement, upon certification by SMSI that the
Software is ready for acceptance testing, Verizon Wireless shall (following
successful installation of the Software), within a reasonable time, commence
tests on the Software to determine, in its reasonable discretion, whether the
Software conforms to the specifications and any acceptance criteria set forth or
referenced in an applicable Statement of Work, if any, or other similar document
setting forth or referencing such criteria (“Acceptance Criteria”). If the
Software successfully conforms to the Acceptance Criteria, Verizon Wireless
shall notify SMSI in writing of its acceptance of the Software by executing and
delivering a Master Release Authorization in the form attached hereto as
Schedule E (“Acceptance”). The Software will be deemed to conform to the
Acceptance Criteria if an executed Master Release Authorization form, or written
notice of rejection, is not delivered by Verizon Wireless to SMSI within 30 days
after the date the Software is supplied to Verizon Wireless. If Verizon Wireless
reasonably determines that the Software does not so conform, it shall advise
SMSI in writing, specifying each such non-conformity, and SMSI shall have a
commercially reasonable period of time, to remedy the non-conformance. The
parties agree to work in good faith to be as responsive as reasonably possible
to pending deadlines.”

11.   Sections 8.2 and 8.3 shall be deleted in their entirety and replaced with
the following:

     “8.2 SMSI’s Warranties. SMSI warrants that during the Warranty Period (as
defined below), the Software and Data Cables from SMSI’s approved manufacturers
(“Approved
Master Software License and Distribution Agreement, Confidential Amendment No. 6

6

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



Data Cables”), furnished hereunder, shall be free from material programming
errors and from material defects in workmanship and materials, and shall perform
substantially in accordance with the specifications set forth in the
documentation provided with such Software and Approved Data Cables. SMSI further
warrants that any such documentation (i) is and will continue to be complete,
and will accurately describe the then-current versions of such Software and
Approved Data Cables so as to enable their users to fully utilize such Software
and Approved Data Cable for the purposes for which they are to be licensed to
Verizon Wireless hereunder, and (ii) shall be promptly and accurately updated
(at a level of quality at least equivalent to the initial documentation provided
to Verizon Wireless) to reflect any new versions of such Software and/or
Approved Data Cables and any and all other modifications, enhancements, updates,
error corrections, improvements, and the like to such Software and Approved Data
Cables. Verizon Wireless acknowledges that inevitably some errors may exist in
the Software, and the presence of such errors shall not be a breach of this
provision. In no event shall SMSI’s obligations under this warranty exceed those
contained in SMSI’s end user license, as it may be in effect from time to time.
This warranty shall be of no effect should Verizon Wireless cause the Software
to be modified or used other than as licensed hereunder or as provided in the
documentation without the written consent of SMSI. Other than as provided herein
for Approved Data Cables, SMSI makes no warranty with respect to the Hardware.
Verizon Wireless’s warranty rights with respect to the Hardware shall be limited
to those provided by the original equipment manufacturer(s) of the Hardware.
     “8.3 SMSI’s Fulfillment of Warranty Obligations. If at any time during the
90-day period immediately following the release date for the Approved Data
Cables or the date of acceptance of the Software, as applicable (the “Warranty
Period”), SMSI or Verizon Wireless shall discover one or more material defects
or errors in the Software or Approved Data Cables or any other respect in which
the Software or Approved Data Cables fail to conform to the provisions of any
warranty contained in this Agreement, SMSI shall, entirely at its own expense,
promptly use reasonable efforts to correct such defect, error or nonconformity
by, among other things supplying Verizon Wireless with corrected versions of the
Software or Approved Data Cables.”
12. Section 9.2 shall be deleted in its entirety and replaced with the
following:
     “9.2 Infringement. SMSI agrees to indemnify, defend, and hold Verizon
Wireless and its sublicensees harmless from and against any and all actions,
suits, settlements, claims, liabilities, damages, losses and expenses (including
the reasonable fees of attorneys and other professionals and related costs and
expenses) arising directly or indirectly out of or in connection with any claim
that the Software violates any patent, trademark, copyright and any other
intellectual or industrial property right of third parties, finally awarded in
any such claim, suit or proceeding. SMSI shall have no liability for
infringement based on (a) failure of Verizon Wireless, or its sub-licensees, to
make available to their customers any corrections or enhancements made available
by SMSI at no charge that maintain equivalent or better functionality and
performance, to the extent that such correction or enhancement would have
avoided the infringement claim, (b) modification of the Software without SMSI’s
written consent, (c) the combination or use of the Software with any other
software, equipment, product, device, item or process not furnished by SMSI or
not contemplated under this Agreement, if such infringement would have been
avoided by the use of the Software as contemplated herein or alone and in their
current unmodified form, (d) Verizon Wireless’s continued infringing activities
more than thirty (30) days after being notified
Master Software License and Distribution Agreement, Confidential Amendment No. 6

7

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



thereof or after being informed of modifications that would have avoided the
infringement by SMSI, or (e) Software created by SMSI in compliance with the
specifications provided by Verizon Wireless. Verizon Wireless shall indemnify,
defend, and hold SMSI harmless from and against any and all actions, suits,
settlements, claims, liabilities, damages, losses and expenses (including the
reasonable fees of attorneys and other professionals and related costs and
expenses) arising directly or indirectly out of or in connection with any claim
excluded from SMSI’s indemnity obligation by the previous sentence.”
13. The following shall be added to the end of Section 10.1 of the Agreement:
          “Notwithstanding anything in the forgoing to the contrary, SMSI may
disclose Verizon Wireless’s Confidential Information to any party whose hardware
or software SMSI is required to support, or maintain compatibility with, under
this Agreement, provided that such disclosure is made on a need to know basis
and is made with Verizon Wireless’ written or e-mail approval, pursuant to a
non-disclosure agreement with such party or parties.”
14. Section 10.4 of the Agreement shall be deleted in its entirety and replaced
with the following:
“10.4 Intellectual Property.
     10.4.1 Ownership. Except for the rights and assignments expressly granted
herein, this Agreement does not transfer from SMSI to Verizon Wireless any SMSI
Work Product, or any intellectual property rights therein, and all right, title
and interest in and to SMSI Work Product and its intellectual property will
remain solely with SMSI. Except for the rights expressly granted herein, this
Agreement does not transfer from Verizon Wireless to SMSI any Verizon Wireless
Work Product, or any intellectual property rights therein, and all right, title
and interest in and to Verizon Wireless Work Product and its intellectual
property will remain solely with Verizon Wireless.
     Verizon Wireless hereby grants to SMSI a non-exclusive, royalty-free,
retroactive and prospective license to use Verizon Wireless Work Product solely
in the development and support of the applicable custom solutions for Verizon
Wireless pursuant to the terms of this Agreement. SMSI and Verizon Wireless each
agrees that it will not, directly or indirectly, reverse engineer, decompile,
disassemble or otherwise attempt to derive source code or other trade secrets
from the other party.
     10.4.2 SMSI Proprietary Technology. Notwithstanding anything to the
contrary in this Agreement, SMSI will not be prohibited or enjoined at any time
by Verizon Wireless from utilizing any SMSI Proprietary Technology, or skills or
knowledge of a general nature acquired during the course of providing the
Software and Services contemplated by this Agreement, including, without
limitation, information publicly known or available, information available from
a third party, or information that was acquired in similar work performed for
another customer of SMSI. SMSI Proprietary Technology includes, without
limitation, software tools, hardware designs, algorithms, source code, object
code, user interface designs, architecture, class libraries, objects and
documentation, network designs, know-how, trade secrets and any related
intellectual property rights. SMSI Proprietary Technology further includes any
derivatives, improvements, enhancements or extensions of SMSI Proprietary
Technology conceived, reduced to practice, or developed during the term
Master Software License and Distribution Agreement, Confidential Amendment No. 6

8

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



of this Agreement that are not uniquely applicable to Verizon Wireless or that
have general applicability. SMSI Proprietary Technology includes, without
limitation, the SMSI Owned Modules identified in Schedule F.
     10.4.3. SMSI Software. Verizon Wireless agrees that the Software provided
hereunder, and any copies thereof, in whole or in part, and all SMSI Proprietary
Technology, Work Product and intellectual property rights therein, including
without limitation, patent, copyright, trademark, trade secret, and any other
intellectual or industrial property rights, are and shall remain the sole
property of SMSI, and that all rights thereto are owned and reserved by SMSI,
except as provided in Sections 10.4.4 and 10.4.6, herein. Verizon Wireless
agrees that it will not create derivatives of such Software, nor use, copy,
disclose, sell, assign, sublicense, or otherwise transfer the Software except as
expressly provided in this Agreement. Verizon Wireless is prohibited from the
disassembly or decompilation of the object code or the disclosure of any other
aspect of the workings of the Software without the prior written consent of
SMSI.
     SMSI Software includes, without limitation, the software products developed
by SMSI under the name “QuickLink Mobile”, “QuickLink Phonebook”, “QuickLink
Phone Manager”, “QuickLink Music” and “V Cast Music Essentials Manager” and any
adaptations, customizations and modifications thereto made hereunder pursuant to
Schedule A-8. Notwithstanding the foregoing, SMSI agrees that it does not have
ownership rights to any artwork provided by Verizon Wireless and used in the
SMSI Software, or rights to use the “V Cast Music Essentials Manager” trademarks
and branding.
     10.4.4 Assignment and License Grant. SMSI hereby assigns to Verizon
Wireless all right, title and interest in any copyrights inhering in, and any
intellectual property rights inhering in and created solely in the development
of, the Verizon Wireless Owned Modules identified in Schedule F that SMSI may
have, provided, however, that such assignment does not include any SMSI
Proprietary Technology and SMSI Work Product as defined in Section 10.4.2. SMSI
hereby grants to Verizon Wireless a non-exclusive, non-transferable, royalty
free, perpetual license to use the SMSI Proprietary Technology incorporated into
the Verizon Wireless Owned Modules solely in connection with the use of the
Software as a whole. “Use” does not include the making of new derivative works,
or the right to disclose SMSI Proprietary Technology to third parties, absent
SMSI’s prior written consent.
     Verizon Wireless hereby grants to SMSI a non-exclusive, royalty-free,
retroactive and prospective license to use Verizon Wireless Owned Modules solely
in the development of Software, and support thereof, for Verizon Wireless during
the term of this Agreement. SMSI agrees that it will not create derivatives of
such Verizon Wireless Owned Modules, nor use, copy, disclose, sell, assign,
sublicense, or otherwise transfer the Verizon Owned Modules except as expressly
provided in this Agreement. SMSI is prohibited from disclosure of any other
aspect of the working of the Verizon Wireless Owned Modules without the prior
written consent of Verizon Wireless.
     As a condition precedent to the assignment herein, Verizon Wireless agrees
that its rights to use, copy, maintain and modify the Verizon Wireless Owned
Modules are subject to the terms of this Agreement including, without
limitation, the License Fee provisions of Section 5.1 and the termination
provisions of Section 3. Verizon Wireless further agrees that the License Fee
provisions of Section 5.1 shall apply to derivatives of the Verizon Wireless
Master Software License and Distribution Agreement, Confidential Amendment No. 6

9

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



Owned Modules created or authorized by Verizon Wireless subject to the then
current license rate.
     10.4.5 Source Code. Notwithstanding section 3.3.2.1, upon request of
Verizon Wireless, SMSI shall deliver to Verizon Wireless a copy of all source
code corresponding to the latest versions of the respective Verizon Wireless
Owned Modules.
     10.4.6 Work for Hire. In the event of any future customization projects,
Verizon will own any such Works for Hire in accordance with Schedule G. Each
work for hire shall be identified in advance, and convenience’s sake, shall be
numbered consecutively (e.g., Appendix G-l, Appendix G-2, etc.)”.
     10.4.7 SMSI further agrees that Verizon Wireless owns any specifications
created solely by Verizon Wireless, and provided to SMSI. SMSI further agrees
that it will not create an initial user interface display screen for a third
party that is virtually identical to Verizon Wireless’s, or includes artwork or
other branding provided by Verizon Wireless.
15. Section 10.7 shall be added to the Agreement as follows:
“10.7. Verizon Wireless shall obtain from its distributors, including without
limitation, manufacturers and distributors of Embedded Products, prior to
shipment of any of the Software to such sub-distributors, a written agreement
for distribution of the Software, containing terms not less restrictive than
those provided for herein.”
16. Section 13.6 of the Agreement shall be deleted in its entirety and replaced
with the following:
     “13.6 LIMITATION OF LIABILITY; CONSEQUENTIAL DAMAGES. EXCEPT FOR THIRD
PARTY LIABILITIES SUBJECT TO THE INDEMNITY PROVISIONS OF SECTIONS 9.1, 9.2 OR
9.3, A BREACH OF THE CONFIDENTIALITY PROVISIONS IN SECTION 10.1, OR THE
INTENTIONAL MISCONDUCT OF A PARTY, NEITHER PARTY WILL BE LIABLE TO THE OTHER
PARTY IN ANY MANNER, UNDER ANY THEORY OF LIABILITY, FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES ARISING FROM
THE SUBJECT MATTER OF THIS AGREEMENT. THIS LIMITATION OF LIABILITY APPLIES EVEN
IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE, ANTICIPATED PROFITS OR LOST
BUSINESS, EXCEPT FOR THIRD PARTY LIABILITIES SUBJECT TO THE INDEMNITY PROVISIONS
OF SECTIONS 9.1, 9.2 OR 9.3, A BREACH OF THE CONFIDENTIALITY PROVISIONS IN
SECTION 10.1, OR THE INTENTIONAL MISCONDUCT OF A PARTY, ONE PARTY’S CUMULATIVE
LIABILITY TO THE OTHER PARTY, FROM ALL CAUSES OF ACTION AND ALL THEORIES OF
LIABILITY, WILL BE LIMITED TO AND WILL NOT EXCEED THE FEES TO BE PAID TO SMSI BY
VERIZON WIRELESS DURING THE TERM OF THIS AGREEMENT. IN NO EVENT WILL VERIZON
WIRELESS BE DEEMED LIABLE IN ANY MANNER, DIRECTLY OR INDIRECTLY, FOR THE ACTS OR
OMISSIONS OF ANY OF ITS SUBSCRIBERS.”
Master Software License and Distribution Agreement, Confidential Amendment No. 6

10

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



17. Schedule A-2, Section 3, subsection (a) shall be deleted in its entirety and
replaced with the following:
“a. Per Unit Price (License) QuickLink® Mobile Phonebook software:

  1.   When shipped with VZAccess Manager as part of the Mobile Office Kits and
not as a stand-alone product: [****]     2.   When shipped as a stand-alone
product: [****]

18. [****]

11

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



[****]

12

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



[****]

13

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



[****]

14

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



[****]
19. Schedule A-3, Section 3; subsection (f) shall be deleted in its entirety.
20. Schedule A-7, QuickAccess and Related Services — Description and Pricing,
shall be added to the Agreement in the form attached hereto.
21. Schedule A-8, V CAST Music Essentials Manager and Related Services —
Description and Pricing, shall be added to the Agreement in the form attached
hereto.
22. Schedule E, Master Release Authorization, shall be added to the Agreement in
the form attached hereto.
23. Schedule F shall be added to the Agreement in the form attached hereto.
24. Schedule G, Work Product Identification Form, shall be added to the
Agreement in the form attached hereto.
25. Except as specifically provided hereunder, the terms and conditions of the
Agreement shall remain in full force and effect as set forth therein.
Master Software License and Distribution Agreement, Confidential Amendment No. 6

15

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed by their duly authorized officers or representatives.

                      CELLCO PARTNERSHIP       SMITH MICROSOFTWARE, INC.    
d/b/a Verizon Wireless                
 
                   
By:
Name:
  /s/ James Straight
 
James Straight       By:
Name:   /s/ William W. Smith, Jr.
 
William W. Smith, Jr.    
Title:
  VP Data       Title:   President/CEO    
Date:
  1 Nov. 06       Date:   Oct. 31, 2006    

Master Software License and Distribution Agreement, Confidential Amendment No. 6

16